 IMPERIAL LAUNDRY AND CLEANERSImperial Laundry and Cleaners,Inc.andHospital-Hotel-Motel,RestaurantEm-ployeesUnion,Local200,Hotel&RestaurantEmployees and BartendersInternationalUnion,AFL-CIO.Case26-CA-2553.June 12, 1967DECISION AND ORDERBY MEMBERS JENKINS, BROWN, AND ZAGORIAOn March 17, 1967, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended dismissal of these allegations, towhich the General Counsel filed exceptions with asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the Board adopts as itsOrder the Recommended Order of the TrialExaminer, and hereby orders that the Respondent,Imperial Laundry and Cleaners, Inc., Little Rock,Arkansas, its officers, agents, successors, andassigns, shalltake the action set forth in the TrialExaminer's Recommended Order.IT IS HEREBY FURTHER ORDERED that thecomplaintherein be, and it herebyis,dismissedinsofaras it alleges violationsnot foundherein.MEMBER BROWN, dissentingin part:Respondent has not excepted to the TrialExaminer's finding that there was no basis forRespondent's asserted reason for discharging anadmittedly "excellent" and long-time employee.Appraising these particular circumstances in thetotality of the record, and regardless of Phifer'sactual unionactivity, I would find that Respondentdischarged Phifer because it suspected Phifer's327union involvement.Cf.N.L.R.B.v.MelroseProcessingCo.,351 F.2d 693,698-699(C.A. 8). In myopinion,therefore,Respondent thereby violatedSection 8(a)(3) and(1) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON,Trial Examiner:Upon a chargeduly filedon September21,1966, byHospital-Hotel-Motel,RestaurantEmployeesUnion,Local 200,Hotel&RestaurantEmployees and Bartenders InternationalUnion,AFL-CIO,hereinafter referred to as the Union orChargingParty,theGeneralCounsel oftheNationalLaborRelations Board, hereinafter referred to as theGeneralCounsel' and the Board,respectively, by theRegional Director for Region 26, Memphis,Tennessee,issued its complaint dated November 2, 1966, againstImperial Laundry and Cleaners,Inc., hereinafter referredto as the Respondent.The complaint alleged that Respondent had engaged,and was engaging,inunfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and (3)and 2(6) and(7) of the LaborManagement Relations Act,1947, as amended,hereinafterreferred to as the Act.Respondent duly filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing thereon was held in LittleRock,Arkansas,on January10, 1967, before me. Allparties appeared at the hearing, were represented bycounsel,and afforded full opportunity to be heard, toproduce, examine,and cross-examine witnesses, and tointroduce evidence material and pertinent to the issues. Atthe conclusion of the hearing, oral argument was waived.Briefswere received from Respondent and GeneralCounsel on January23, 1967.Uponthe entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTImperial Laundry and Cleaners,Inc., is now and hasbeen at all times material herein, an Arkansas corporationwith its place of business and offices located at LittleRock,Arkansas,where it is engaged in the retail businessof laundry,dry cleaning,and storage.During the past 12months, Respondent,in the course and conduct of itsbusiness operations,derived gross revenues in excess of$500,000.During those same 12 months,Respondent, inthe course and conduct of its business operations,purchased and received materials and products valued inexcess of$10,000 directly from points outside the State ofArkansas.The complaint alleged,the answer admitted,and I findthat at all times material herein Respondent was and is anemployer engaged in commerce within the meaning of theAct.It.THEUNION INVOLVEDHospital-Hotel-Motel,RestaurantEmployees Union,Local200, Hotel & Restaurant Employees and BartendersInternational Union,AFL-CIO,isa labor organizationadmitting to membership employees of Respondent.'This term specificallyincludes the attorney appearing for theGeneral Counselat the hearing165 NLRB No. 37 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIRLABOR PRACTICESA. The FactsBenny Lee Phifer had been employed by Respondentand its predecessor companies for over 20 years. In 1958he had been discharged on one occasion for coming intothe plant drunk. That discharge interrupted his service foronly a short period of time as the then foreman andpresently the Superintendent B. D. Bradley reinstatedPhifer after a month or so. Since that time Phifer's servicewith Respondent has been continuous, the last 3 years ofwhich had been in the employ of Respondent's presentowner, Jack S. Bew. Phifer's job had always been to loadthe cleaning machines with soiled clothes and at the end ofthe cleaning cycle to unload the cleaned laundry and hangit on the line. He was admittedly an excellent workman.Sometime in June 1966, according to the witnesses forthe General Counsel-or August or September, accordingtothewitnesses forRespondent-employee VerliaCavender arrived at the plant a little before the workdaybegan and was sitting on a folding table watching Phiferprepare a new cleaning machine for the day's operation.2Curious as to what Phifer was putting into the newmachine, Cavender asked Phifer. Phifer explained that hewas putting charcoal in the machine. While Phifer wasexplainingtheoperationtoCavender,PlantSuperintendent Bradley came into the reom, walked upbehine Cavender, and angrily said, "Verlia, if you've gotany campaigning to do, do it on your own damn time."3Cavender denied that she was "campaigning" and toldBradley of her inquiry about the machine of Phifer. Uponinquiry of Phifer as to the truth of Cavender's statement,Phifer corroborated her. Thereupon Bradley said, "I don'twant you talking to Phifer any more, I don't want Phifertalking to you."Previously in June, Bradley and Foreman Billy York hadobserved Cavender and a union organizer passing outunion leaflets at the plant gate. York, for reasons he hadtrouble explaining at the hearing, reported the handbillingincident to Owner Bew. Subsequently Cavender wasdischarged but, after a charge had been filed claiming herdischarge to be discriminatory, Cavender was reinstatedwith backpay and the charge dismissed.At some indefinite date4 Phifer executed a unionmembership and authorization card on behalf of theUnion.He also attended a union meeting.On September 7, 1966, the water fountain in the plantclogged up and started overflowing onto the floor. Phiferleft his work and attempted to unclog the fountain with hishand. As he was doing so, Bew came up, leaned overPhifer's shoulder to see what was going on, and theninstructed Phifer that he, Bew, would send the mechanicto fix it and thereupon walked off. Phifer then secured aplunger with which he fixed the fountain.-5At the end of the working day, about 4 p.m., as Phiferwas puttingon his outdoor clothes, Superintendent York2During this part of his employment Phifer was reporting towork an hour before the workday began in order to prepare themachines for the day's work.9To Respondent's knowledge Cavender was the most activeemployee in the plant on behalf of the UnionAt the hearing the question was raised as to whether Phiferhad signed this union authorization card before or after hisdischarge.GeneralCounsel failed to corroborate Phifer'stestimony that he had executed the same before the discharge.5Phifer testified that this episode at the fountain occurredearly in the morning Bew testified that it occurred aboutcame by and ordered Phifer to get his belongings, thatBew had smelled beer on Phifer, gave Phifer his finalpaycheck, and discharged him.Phifer asked to see Bew, but he was "unavailable."Phifer returned the next morning and asked to talk toBew. Bew answered, "I ain't got no talk for you." Phifersaid "thank you" and walked out. He has not beenreinstated since.B.ConclusionsBew testified that he himself was a "teetotaler," that hedid not permit the use of alcoholic beverages in the plant,and that this was known to all his supervisors. There wasno written rule in the plant that alcoholic beverages wereforbidden. In fact there were no written rules at all in theplant and never had been.Bew testified that when he leaned over Phifer at thewater fountain, "I thought I detected alcohol on him."A few minutes later, according to Bew, Bew sought outSupervisor York, reported to York that "I thought that Icould detect alcohol on the man's breath," and asked Yorkif he had noticed it. According to Bew, York acknowledgedhe had noticed it.Bew and York then went to Bradley with the samequestion, discussed "the situation and Bew was told byboth York and Bradley that they had previously warnedPhifer about drinking. `6 Bew then ordered that Phifer bereleased. At the end of the working day York performedthis chore.7Both York and Bradley, in fact, knew that Phifer likedbeer and had liked it for his whole period of employmentwith Respondent. York had had beers with Phifer onoccasions in the past. And Bradley bragged that he hadoccasionally given Phifer 30 cents during his employment,the price of a bottle of beer.Thereisnoquestion but that Phifer did like beer andhad liked and used it throughout his entire employmenthistory.Phifer candidly admitted that, as he put it, hewould have a beer "when he could afford it"-or when asupervisor would give him 30 cents. Respondent knew allthis, but, except on the occasion of his discharge for beingdrunk in the plant in 1958, had not objected thereto, had infact condoned and/or participated therein with Phifer.As can be seen from Bew's own description of theinstructions he gave to the supervisors regarding liquor,Respondent's alleged "rule" is indefinite in the extreme:A. I had asked them [the supervisors], at any timethat anyone is under the influence of alcohol; theysmell it on them; or that they feel that they are underthe influence of alcohol, to warn them immediately. Ifthey are dangerous with the situation of course, wetalk of staggering and so forth, we wouldn't look thesecond time. But we don't tolerate alcohol or the useof it, or the suspected use of it on the job in any way.Q. Now youagain usethe phrase, under the1 30 p.m This is of importance only because Phifer admitted todrinking a beer at lunch Because of the view I have had to take ofthis case, this time variance is immaterial although, if it werematerial, I would tend to credit Phifer6According to Bradleyand York'stestimony,these "warnings"had been in large part that Phifer should be careful not to getclose to Bew with the smell of beer on himr It as noteworthy that neither Bradley nor York sought toconfirm Bew's "thought"that he had detected alcohol on Phifer'sbreath prior to the discharge hours later IMPERIAL LAUNDRY AND CLEANERSinfluence in conjunction with the phrase smell ofalcohol.Q. Are those two things synonymous in your mind?A.Well, in acertain instancethey are, sir. I knowthe smell of alcohol doesn't necessarily mean they areunder the influence, but we feel in this instance thatthe proper warning is the test, not necessarily the oneisolated act.If a man might have a sniff of it on his breath, orsomething,and we properly warned him and told himon one or two occasions that we would not tolerate it,8then we would not look back on a personnel decision.But, on September 7, 1966, Respondent claims that itdischarged Phifer because Bew "thought" he smelledliquor on Phifer's breath.For the above and for innumerable other reasons whichwould only serve to prolong this Decision, it is myconsidered opinion that this alleged cause for thedischarge of Phifer belongs in the same category as thewell-known $3 gold certificate United States banknote.Bluntly I cannot and do not believe that this was the causeforPhifer's discharge nor do I believe the witnesses,including Bew, who testified to it.As was so well stated inShattuck Denn Mining Corp. v.N.L.R.B.,362 F.2d 466,470 (C.A. 9):Actual motive,a state of mind being the question, itis seldom that direct evidence will be available that isnot also self-serving. In such cases, the self-servingdeclaration is not conclusive; the trier of fact mayinfermotive from the total circumstances proved.Otherwise no person accused of unlawful motive whotook the stand and testified to a lawful motive couldbe brought to book. Nor is the trier of fact-here theTrial Examiner-required to be anymore naif than is ajudge. If he finds that the stated motive for adischarge is false, he certainly can infer that there isanother motive. More than that,he can infer that themotive is one that the employer desires toconceal-an unlawful motive-at least where, as inthis case, the surrounding facts tend to reinforce thatinference. [Footnotes omitted.]So not believing Respondent's theory or story, I am atliberty to explore for the real cause of the discharge.The case presented by General Counsel does not helpmuch.Phifer had been seen talking to the known leadingexponentof the Unionin the plant. Respondent hadobjected to that vehemently.Phifer had signed a union card but,when Respondentquestioned whether that card had been signed before orafter the discharge, General Counsel did not tie the matterdown. There is no showing that Respondent knew thatPhifer had signed such a card.Sometime in July, Bradley had inquired of Phifer"How's you and the union getting along" to which Phiferanswered,"Well, you beenriding me about the union. Idon't know nothing about no union." And on one occasionin June, Bradley had told Phifer that, if Phifer wanted toknow something about the Union,he should ask a namedemployee about it. This Phifer did. At the very best thesestatements are enigmatic.It is clearfrom York'sangry statementsto Cavenderthat he did not want her, as the Union's leader in the plant,tobe talking to other employees and attempting toorganize them into the Union.This is a clear violation of329Section 8(a)(1) of the Act, particularly in view of the factthat Respondent had no "no solicitation" rule.But, in theabsence of any knowledge on the part of theRespondent that Phifer had executed a card on behalf ofthe Union, had attended a union meeting,or was evensympathetic with that movement, I cannot infer, despitenot believing Respondent's story, that Respondent firedPhifer for his union activities or sympathies.For the abovereasons I mustfind that the GeneralCounsel failed in his burden of proving that Phifer wasdischarged because of his known union membership,activities,or sympathy despite my strong feeling that thisfinding amounts to a grave miscarriage of justice as far asPhifer is concerned.Reluctantly, therefore, Iwill recommend that theallegations of the complaint in regard to the discharge ofPhifer be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYIthaving been found that Respondent has engaged incertain unfair labor practices,itwill be recommended thatitcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.Imperial Laundry and Cleaners, Inc., is an employerwithin the meaning of Section 2(2) of the Act and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Hospital-Hotel-Motel, Restaurant Employees Union,Local 200, Hotel & Restaurant Employees and BartendersInternationalUnion, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.3.By coercivelyinterrogatingitsemployee VerliaCavender regarding her suspected solicitation of a fellowemployee on behalf of the Union and by imposing stricterrules upon said Verlia Cavender because of said suspectedactivities on behalf of the Union, Respondent interferedwith,restrained,and coerced its employees in their rightto engage in union membership and activities in violationof Section 8(a)(1) of the Act.4.Theaforesaid unfair labor practice is an unfair laborpracticeaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.General Counsel failed to prove that Respondentcommitted an unfair labor practice by discharging BennyLee Phiferon September7, 1966.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,"The "warnings" given Phifer by York and Bradley do not fitthis description 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDI recommend that Imperial Laundry and Cleaners, Inc.,Little Rock, Arkansas, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating any of its employees in regard to theirunion membership, activities, or sympathies.(b) Imposing stricter rules on any employee because heor she is suspected of having engaged in union activities.(c) Interferingwith,restraining,orcoercing itsemployees in anymanner inorder to discourage unionmembership or activitiesamong itsemployees.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Post at its plant in Little Rock, Arkansas, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director forRegion 26, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 10IFURTHER RECOMMEND that the allegations of thecomplaint as related to Benny Lee Phifer be dismissed.I FURTHER RECOMMEND that, unless within 20 days fromthe date of receipt of this Decision, the Respondent hasnotified the said Regional Director that it will comply withthe foregoing Recommended Order, the Board issue anorder requiring Respondent to take the aforesaid action." In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "Board, this provision shall be modified to read "Notify theRegional Director for Region 26, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "DatedByNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT interrogate any of our employeesregarding their union membership or activities onbehalf of any union.WE WILL NOT impose stricter rules on any of ouremployees whom we suspect of havingengaged inunion activities.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exercise oftheirrightstoself-organization, to form labororganizations, to join or assist Hospital-Hotel-Motel,Restaurant Employees Union, Local 200, Hotel &Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing or to engage in other concertedactivities for the purposes of collective bargaining orother mutual aid or protection or to refrain from anyor all such activities.IMPERIAL LAUNDRY ANDCLEANERS, INC.(Employer)APPENDIX(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding, 167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.